DISMISS and Opinion Filed February 18, 2020




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-01253-CV

                             VICTOR RODRIGUEZ, Appellant
                                         V.
                         A & R TEXAS PROPERTIES LLC, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-05893-E

                              MEMORANDUM OPINION
                         Before Justices Schenck, Osborne, and Reichek
                                  Opinion by Justice Osborne
       The filing fee, docketing statement, and clerk’s record in this case are past due. By postcard

dated October 14, 2019, we notified appellant the $205 filing fee was due. We directed appellant

to remit the filing fee within ten days and expressly cautioned appellant that failure to do so would

result in dismissal of the appeal. Also by postcard dated October 14, 2019, we informed appellant

the docketing statement in this case was due. We cautioned appellant that failure to file the

docketing statement within ten days might result in the dismissal of this appeal without further

notice. By letter dated January 9, 2020, we informed appellant the clerk’s record had not been

filed because appellant had not paid for the clerk’s record. We directed appellant to provide

verification of payment or arrangements to pay for the clerk’s record or to provide written

documentation appellant had been found entitled to proceed without payment of costs within ten
days. We cautioned appellant that failure to do so would result in the dismissal of this appeal

without further notice. To date, appellant has not paid the filing fee, provided the required

documentation, or otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                 /Leslie Osborne/
                                                 LESLIE OSBORNE
                                                 JUSTICE

191253F.P05




                                              –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 VICTOR RODRIGUEZ, Appellant                      On Appeal from the County Court at Law
                                                  No. 5, Dallas County, Texas
 No. 05-19-01253-CV       V.                      Trial Court Cause No. CC-19-05893-E.
                                                  Opinion delivered by Justice Osborne.
 A & R TEXAS PROPERTIES LLC,                      Justices Schenck and Reichek participating.
 Appellee

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellee A & R TEXAS PROPERTIES LLC recover its costs of
this appeal from appellant VICTOR RODRIGUEZ.


Judgment entered February 18, 2020




                                            –3–